                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

   Jimmy Antonio Sevilla-Briones,     )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00059-FDW
                                      )               Related Case Number
                 vs.                  )
                                      )
           Morris Reid,               )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 3, 2020 Order.

                                               February 3, 2020
